DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Melissa Martinez on 07/08/2022.
	In the claims:
Claims 16-20 are cancelled.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Although many of the limitations found within the claims are known in the art, claims 1 and 10 are found to be allowable because the examiner finds that the combination of positively required structure recited in the independent claim would require hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject the claims.
	Claim 1 is allowable because the closest prior art of record does not teach “an internal protrusion extending into the latching member cavity opposite the latching member aperture; the resilient member having a base and two arms extending from the base; the resilient member base being proximate the innermost inner wall of the cavity; one of the arms of the resilient member positioned proximate a portion of the internal protrusion; the other arm of the resilient member being in contact with the underside of the retaining member; a striking plate having at one end the retainment member and at the opposite end a striking end; the latching member having a cavity opening extending through its retainment end, wherein the latching member aperture is disposed intermediate the cavity opening in the retainment end and the anchoring end of the latching member; and wherein the striking end at least partially extends out of the cavity at the cavity opening” as required by the claim.
	Claim 10 is allowable because the closest prior art of record does not teach “each cage ring having an outer surface along each respective cage ring's length, the length extending between a first coupling end and a second coupling end of the cage ring; the plurality of the latching members spaced along at least a portion of the length of the outer surface of each respective cage ring; at least one of the latching members having a retaining member disposed along a side of the latching member, wherein a portion of the length of the retaining member extends outward away from the outer surface of the latching member, wherein the retaining member is movable between a retaining position and a non-retaining position, a plurality of cage ring connecting members extending between at least two cage rings, each cage ring connecting member having a first ring securing portion and a second ring securing portion, wherein each of the first ring securing portions and the second ring securing portions contain an aperture extending therethrough; wherein the first ring securing portion of one of the plurality of cage ring connecting members couples to a first cage ring and the second ring securing portion of the one of the plurality of cage ring connecting members couples to a second cage ring; wherein the cage ring connecting members are retained on the respective latching members in a position intermediate the cage ring and the respective retaining member; the retaining member having a retaining end; wherein the latching members each have a latching member aperture extending through a portion of the latching member, wherein the retaining member is positioned within the aperture; the retaining member being movable between the retaining position and the non- retaining position, wherein in the retaining position the retaining end of the retaining member extends further outward from the aperture than when the retaining member is in its non-retaining position; and the latching members each having an anchoring end, wherein at least one of the latching members is removably coupled to the cage ring along the latching member's anchoring end” as required by the claim.
	Claims 2-5, 9, 11-15, and 21-22 are allowable for depending from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634